DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 5, 8, and 11 recite the term “and/or” which makes it unclear as to what is included or excluded from the claim language.  It could be interpreted where at least one of the multiple characteristics needs to be met, where all of the multiple characteristics need to be met, or where the system chooses between the multiple characteristics but where all of the multiple characteristics need to be available as part of the choice.  Currently, the claims are being interpreted where at least one of the listed characteristics associated with the term “and/or” in the claim language needs to be met.  Further examples of the problematic language 
Claims 2-13 are directly or indirectly dependent upon claim 1 and therefore also contain the problematic language.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haas (US 2017/0237944).
With respect to claim 1, Haas discloses a charging station monitoring system comprising: a sensing device (para 0028, 0046, and 0051-0052), a digital camera (para 0024-0026 and 0054) 
With respect to claim 2, Haas discloses the charging station monitoring system of claim 1, wherein the controller activates the digital camera based on information from the sensing device, the controller determines whether a vehicle in the parking lot is a non-electric vehicle or whether the action of a third party or a foreign object is undesirable based on the images captured by the digital camera (para 0008-0009, 0058, 0073, and 0076, also see para 0079-0082). 
With respect to claim 3, Haas discloses the charging station monitoring system of claim 1, wherein the communication device is configured to be able to communicate with a cloud server which is associated with an intelligent portable device of a user (para 0029-0031 and abstract). 
With respect to claim 4, Haas discloses the charging station monitoring system of claims 3, wherein the controller is configured to activate the digital camera based on the sensed information of the sensing device or based on a request from the user's intelligent portable device as received via the cloud server, and is able to send images and video captured by the 
With respect to claim 5, Haas discloses the charging station monitoring system of claim 3, wherein the controller determines that the vehicle entered the parking lot is a non-electric vehicle or the action of the third party or foreign object is undesirable, the controller sends corresponding information, images and/or video to the cloud server so that the cloud server is able to send the received information, images and/or video to the user's intelligent portable device (para 0008-0009, 0058-0060, 0073, and 0076, also see para 0029-0031 and 0079-0082). 
With respect to claim 6, Haas discloses the charging station monitoring system of claim 5, further comprising a warning device arranged at the charging apparatus for issue corresponding warning signal or communications regarding a non-electric vehicle entering the parking lot (para 0059-0061). 
With respect to claim 7, Haas discloses the charging station monitoring system of claim 3, wherein the controller turns on the charging apparatus to prepare to charge the vehicle when the controller determines that the vehicle in the parking lot is an electric vehicle; and after the charging apparatus starts to charge the vehicle, the controller sends the occupation state of the charging apparatus to the cloud server (para 0060-0066 and 0080-0083, also see para 0009). 
With respect to claim 8, Haas discloses the charging station monitoring system of claim 3, wherein the controller is configured to activate the digital camera when it receives a request for checking realtime images or video of the charging apparatus and/or the parking lot from the user's intelligent portable device via the cloud server, and then sends the realtime images or 
With respect to claim 9, Haas discloses the charging station monitoring system of claim 3, further comprising the cloud server which is in communication with the communication device on one hand and in communication with the user's intelligent portable device on the other hand (para 0029-0031, also see para 0009-0012). 
With respect to claim 10, Haas discloses the charging station monitoring system of claim 9, wherein the cloud server is configured to record images and video that are captured by the digital camera and received via the communication device (para 0027, 0029-0031, and 0060). 
With respect to claim 11, Haas discloses the charging station monitoring system of claim 9, wherein the cloud server is configured to send the recorded images and/or video captured by the digital camera to the user's intelligent portable device in the condition that it receives a request for checking the historical records of the charging apparatus and/or the parking lot from the user's intelligent portable device (para 0058-0061 and 0082, also see para 0009 and 0032-0033). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Haas (US 2017/0237944) in view of Solomon (US 2015/0202975).
With respect to claim 12, Haas discloses the charging station monitoring system of claim 9, wherein the cloud server is further in communication with an online cloud server so that it can send the occupation state of the charging apparatus to the online cloud server (para 0009, 0058-0060, 0073, and 0076, also see para 0029-0031).
However, Haas does not expressly disclose wherein the server is in communication with an online map cloud server.
Solomon discloses a vehicle charging station which includes communication with an online network server (para 0035, 0038, and 0044-0046), in order to provide information to the user regarding charging ports that are actually available and within a predefined limit/distance so that the vehicle can be charged in a timely manner.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include communication with a map cloud server in the device of Haas, as did Solomon, so that the user can be provided with information regarding charging .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Haas (US 2017/0237944) in view of Anwer (US 2018/0316229).
With respect to claim 13, Haas does not expressly disclose wherein the sensing device comprises a radar. 
Anwer discloses a vehicle charging station which includes the detection and deterrence of foreign objects by using different sensors including radar (para 0029, 0034-0035, and 0060, also see para 0084), in order to use movement data to detect the presence of foreign objects such as animals or humans that could interfere with the charging of the vehicle.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a radar as a sensing device in the device of Haas, as did Anwer, so that movement data could be attained by a particular sensor and used to detect the presence of foreign objects such as animals or humans that could interfere with the charging of the vehicle or be injured by the movement of the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978.  The examiner can normally be reached on M-F 10:00a.m. - 6:30p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.P./Examiner, Art Unit 2859                                                                                                                                                                                                        
/EDWARD TSO/Primary Examiner, Art Unit 2859